Citation Nr: 0604276	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-04 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture to C2 and displacement of 
C1.  

2.  Entitlement to a disability rating in excess of 30 
percent for scars of the forehead.  

3.  Entitlement to a disability rating in excess of 0 percent 
for skull indentations.

4.  Entitlement to a disability rating in excess of 10 
percent for tension type cephalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1952.

By a decision entered in January 2002, the RO denied an 
increased rating for residuals of a fracture to C2 and 
displacement of C1, then rated as 20 percent disabling, and 
denied an increased rating for scars of the forehead, then 
rated as noncompensably disabling.  Service connection was 
awarded for cephalgia and a 10 percent rating was assigned.  
Service connection for a left leg disability was denied.  A 
notice of disagreement with that decision was received from 
the veteran's representative later in January 2002.  It was 
noted that the disagreement was with the denial of an 
increase for service-connected disfiguring scars and the 
cervical spine.  In April 2002, the RO awarded a 10 percent 
rating for forehead scars and that same month the 
representative indicated that the veteran accepted the 10 
percent rating for the forehead scars.  By a decision entered 
in February 2003, the RO awarded a 30 percent disability 
rating for the veteran's service-connected cervical spine 
disability.  The 10 percent rating for cephalgia was 
continued.  The RO issued a Statement of the Case in February 
2003 as to the issue of the cervical spine disability, and 
the veteran perfected his appeal with the submission of a VA 
Form 9, received at the RO later in February 2003.  The 
veteran also claimed that he had skull bone loss that should 
be compensated, and he argued for a higher rating for 
cephalgia.  The RO sought clarification of the issues and the 
veteran's representative indicated in a February 2003 letter 
that the veteran wanted to appeal issues involving scars with 
bone loss and the cervical spine.  Service connection for 
skull indentations was granted by a January 2004 rating 
decision and a noncompensable rating was assigned.  A notice 
of disagreement with the rating for bone loss was received in 
February 2004.  By a decision entered in November 2004, the 
RO awarded a 30 percent disability rating for scars of the 
forehead.  The RO issued a Statement of the Case in November 
2004 as to the ratings for skull indentations, cephalgia, and 
forehead scars.  A supplemental statement of the case as to 
the cervical spine rating was issued in September 2005.

(Consideration of the claim for an increased rating for 
cephalgia is deferred pending completion of the development 
sought in the remand that follows the decision below.)

FINDINGS OF FACT

1.  The veteran has not filed a substantive appeal as to the 
ratings for service-connected skull indentations or scars of 
the forehead.

2.  In January 2006, the Board of Veterans' Appeals (Board) 
received written communication from the veteran's 
representative indicating that the veteran did not wish to 
continue the appeal he had initiated as to the ratings 
assigned for residuals of a fracture to C2 and displacement 
of C1 and scars of the forehead.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider an appeal 
with regard to the matter of the veteran's entitlement to an 
increased rating for service-connected fracture to C2 and 
displacement of C1, scars of the forehead, or skull 
indentations.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002); 38 C.F.R. § 20.200 (2005).  The 
Board does not have jurisdiction over an issue for which an 
appeal has not been timely perfected.  See 38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (2005) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  If a 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

In this case, although a statement of the case has been 
issued with respect to the propriety of ratings for skull 
indentations and forehead scars, no substantive appeal has 
ever been filed after issuance of the November 2004 statement 
of the case.  See Introduction, supra.  Consequently, the 
Board does not have jurisdiction to act on these issues.  Id.  

As for the claim regarding the rating for the cervical spine, 
it should be pointed out that an appellant may withdraw an 
appeal to the Board by submitting a written request to do so 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2005).  
When an appellant does so, the withdrawal effectively creates 
a situation where there is no longer an allegation of error 
of fact or law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

In the present case, the record shows that the Board received 
written communication from the veteran's representative in 
January 2006.  Therein, he indicated that the veteran did not 
wish to continue the appeal he had initiated as to the 
increased ratings assigned for residuals of a fracture to C2 
and displacement of C1 and scars of the forehead.  (As noted 
above, the issue of an increased rating for scars of the 
forehead was not properly before the Board as a substantive 
appeal was never filed after the issuance of a statement of 
the case.)  Inasmuch as the veteran, through his 
representative, has clearly expressed his desire to terminate 
his appeal of the issues of increased ratings assigned for a 
fracture to C2 and displacement of C1 and scars of the 
forehead, and has done so in writing, the legal requirements 
for a proper withdrawal have been satisfied.  Consequently, 
further action by the Board on these issues is not 
appropriate.  


ORDER

The appeal of claims for higher ratings for a fracture to C2 
with displacement of C1, scars of the forehead, and skull 
indentations is dismissed.


REMAND

As noted above, an appeal to the Board consists of a timely 
filed notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. § 20.200 
(2005).  A notice of disagreement must be filed within one 
year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); see 
also 38 C.F.R. § 20.201 (2005).  A substantive appeal must be 
filed within 60 days from the date the statement of the case 
is mailed, or within the remainder of the one-year period 
from the date of mailing of the notice of determination, 
whichever occurs later.  38 U.S.C.A. § 7105(d)(3) (West 2002) 
and 38 C.F.R. §§ 20.302(b), 20.303 (2005); see also 38 C.F.R. 
§ 20.202 (2005).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Regardless of the 
particular form, a substantive appeal must "either indicate 
that the appeal is being perfected as to all . . . issues or 
must specifically identify the issues appealed."  In 
addition, a substantive appeal must "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 C.F.R. 
§ 20.202 (2005); see also 38 U.S.C.A. § 7105(d)(3) (West 
2005).

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2005).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case to 
perfect an appeal, even if the additional 60-day period would 
extend the expiration of the original appeal period.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

In the present case, the veteran's representative submitted 
argument in January 2006 to the effect that the Board should 
take jurisdiction of a claim for a higher rating for 
cephalgia.  The representative argued that the January 2002 
notice of disagreement and the February 2003 statement of the 
case contemplated the 10 percent rating for headaches as part 
of the residuals of the cervical spine fracture, and that 
consequently the veteran's February 2003 VA Form 9, in which 
the veteran made arguments about headaches, constituted a 
timely substantive appeal.  However, when the 2002 notice of 
disagreement was filed, a rating for headaches had already 
been awarded separate from the rating for the cervical spine 
and the veteran's representative had been made aware of this 
before the notice of disagreement, which was specifically 
limited to the ratings for "disfiguring scars" and 
"cervical spine," was filed.  Because the representative 
withdrew the disagreement with respect to the scars in April 
2002, the February 2003 statement of the case was limited to 
the rating for the cervical spine based on limitation of 
motion.  This statement of the case did not address the 
rating for cephalgia, and consequently could not provide the 
notice that must precede the filing of a substantive appeal 
as required by 38 C.F.R. § 20.200.  

As noted in the introduction to this decision, a statement of 
the case on the question of entitlement to a higher rating 
for cephalgia was not issued until November 2004, after the 
RO apparently construed the February 2003 VA Form 9 as a 
notice of disagreement with a rating decision promulgated 
earlier that month.  The January 2006 brief by the veteran's 
representative may be construed as a substantive appeal.  
However, it appears that the brief was submitted after the 
time period for filing a substantive appeal had passed.

Consequently, at first glance, it would appear that the 
veteran has not filed a timely appeal in accordance with 38 
C.F.R. §§ 20.302(b), 20.303.  However, VA outpatient 
treatment records have at times been obtained by the RO.  
This raises the possibility that VA records pertinent to the 
issue on appeal were created or maintained by VA during the 
appeal period--within the time period for filing a 
substantive appeal.  If so, the existence of such records 
would extend the appeal period until 60 days after issuance 
of a supplemental statement of the case (SSOC) addressing 
such pertinent evidence.  VAOPGCPREC 9-97; Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA adjudicators have constructive 
knowledge of VA generated records).  In order to ascertain 
whether any such evidence exists, and so that the veteran may 
be apprised of this timeliness issue and given an opportunity 
to present evidence on this point, a remand is required.  The 
case is REMANDED for the following actions:

1. The RO should contact the veteran 
and request that he submit the 
names, addresses and approximate 
dates of treatment by VA providers 
who may have treated or evaluated 
his cephalgia.  The RO should obtain 
copies of all records not already in 
the claims folder from any VA 
medical facility identified by the 
veteran.  If any search for records 
is negative, that fact should 
clearly be documented in the 
veteran's claims file.

2. The veteran should be given the 
opportunity to supplement the record 
on appeal, and to present evidence 
and/or argument as to the timeliness 
of appeal issue addressed above, 
namely whether a timely appeal was 
submitted as to the February 2003 
denial of an increased rating for 
cephalgia.

3. The RO should undertake any 
additional development it deems 
necessary.  Thereafter, the RO 
should re-adjudicate the issue, 
specifically addressing the issue of 
timeliness of the appeal.  If any 
benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case (SSOC).  The SSOC 
should, among other things, contain 
a summary of the pertinent facts and 
a summary of the laws and 
regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 
19.32, 19.34, 20.200, 20.202, 
20.203, 20.302).  See 38 C.F.R. §§ 
19.29, 19.31 (2005).  If additional 
pertinent evidence is received from 
a VA source, and the evidence is 
such that it requires extension of 
the appeal period, see VAOPGCPREC 9-
97, the veteran should be instructed 
as to the time limit for filing an 
appeal after issuance of the SSOC 
that addresses the newly discovered 
pertinent VA records.

After the veteran and his representative have been given an 
opportunity to respond to any SSOC, the claims folder should 
be returned to this Board for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


